DETAILED ACTION
Claims 1-2, 8-9, and 14-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021, has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
To improve readability of the “translating” paragraph, the examiner recommends replacing “by the block of logic having the gates within the FPGA identified by the querying of the database” with --by the identified block of logic-- OR --by the block of logic identified by the querying of the database--.
Claim 8 is objected to because of the following informalities:
Re-insert --instruction-- at the end of line 11.
Claim 15 is objected to because of the following informalities:
The language “comparing both the source instruction…” is grammatically incorrect and must be reworded.  It appears that “both” should be deleted.
Appropriate correction is required.

Claim Interpretation
In claim 1, in the “translating” paragraph, applicant now claims “translating…the at least one source instruction to a target instruction”.  The specification appears to support:
translating one source instruction to one target instruction (from paragraph [0018], “The FPGA 202 thus accepts the source instruction 222 and translates the source instruction 222 into a target instruction 228…”), i.e., 1-to-1 translation; and
translating multiple source instructions into multiple target instructions (FIG.8), i.e., multiple-to-multiple translation.
The specification does not appear to support an embodiment in which multiple source instructions are translated into a single target instruction, i.e., multiple-to-1 translation, which is covered by the new claim language.  As it appears that applicant inserted this --at least one-- language to clarify various parts of the claim, the examiner has decided to not give a new matter rejection and to instead clarify how this limitation is to be interpreted.  As such, “translating…the at least one source instruction to a target instruction” is limited to:
translating a source instruction to a target instruction;
translating each of multiple source instructions to a target instruction; and
translating multiple source instructions to multiple target instructions.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 8-9, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 8, on page 4, 4th to last line, “the target instructions”.  It appears this should be singular.
In claim 8, all instances of “the binary translations historically translated”.  Delete “the” before “binary” on page 4, 2nd to last line.
In claim 8, last paragraph, “the target instructions”, which could refer back to those in the 2nd to last paragraph, or to those on page 4, 4th to last line.  Even if applicant changes “the target instructions” to --the target instruction-- on page 4, 4th to last line, this will lack antecedent basis because it is not clear whether the target instructions sent from the FPGA include only those identified in the 2nd to nd to last paragraph AND the target instruction on page 4, 4th to last line.  The examiner recommends inserting --identified-- prior to “target” in the 2nd to last line.  Or, applicant can claim --a sequence of target instructions-- in the 2nd to last paragraph, and --the sequence of target instructions-- in the last paragraph (as was done in claim 1).
In claim 9, “the target instructions” for similar reasons as above.
In claim 14, “the target instructions” for similar reasons as above.
In claim 15, last two paragraphs, both instances of “the target instructions” for similar reasons as with claim 8.  The examiner again recommends using
--identified-- or --sequence of-- language (as was done in claim 1). 
In claim 16, “the target instructions” for similar reasons as above with respect to claim 15.
In claim 17, “the target instructions” for similar reasons as above with respect to claim 15.
In claim 18, “the target instructions” for similar reasons as above with respect to claim 15.
In claim 18, “the historical binary translation”.  There are multiple such translations in claim 15.
Claims 1, 8, and 15 are indefinite because it is still  not clear what is meant by “binary translations historically translated”.  Translations are not translated.  Translations are the result of something being translated.  Source instructions are translated.  Applicant needs to use different language such as, in claim 1, “comparing the at least one source instruction to entries in the database that log historical binary translations”.
All dependent claims are rejected due to their dependence on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claim 17 does not add nothing beyond that which is already in claim 15.  That is, in claim 17, a sequence of the target instructions is identified.  However, the last “identifying” paragraph of claim 15 already establishes identifying the target instructions from a historical translation, and, to do so, these instructions were necessarily previously written as part of the historical translation with some inherent order in the database, e.g. see FIG.8.  Thus, claim 15 is an improper dependent claim for being non-limiting of claim 15.  Applicant may cancel claim 17, amend it to be in proper dependent form, or present a sufficient showing that it complies with the statutory requirements.

Allowable Subject Matter
All claims are allowable over the prior art.

Response to Arguments
On page 8 of applicant’s response, applicant argues that claim 17 additionally recites identifying a sequence of the target instructions.
While the examiner notes the “sequence” language, the examiner asserts that it is not limiting.  In claim 15, because multiple target instructions are identified, and these target instructions constitute a sequence, claim 15 already sets forth identifying a sequence of multiple instructions.  To explain further, when a translation resulting in multiple target instructions occurs, the target instructions will be written with some inherent order in the database (as part of a historical binary translation).  See FIG.8.  Thus, at least at this time, they become a sequence of target instructions because they have to be written with some order.  As such, any target instructions identified with a historical translation is already a sequence of target instructions.  If applicant means something else by “sequence”, then this needs to be included in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/David J. Huisman/Primary Examiner, Art Unit 2183